                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JERMAINE A. HAMPTON,

                       Plaintiff,

               v.                                              Case No. 20-C-936

WAYNE BAUER, et al.,

                       Defendants.


                    ORDER DENYING MOTION TO RECRUIT COUNSEL


       Plaintiff Jermaine Hampton, who is currently an inmate at Waupun Correctional Institution

and representing himself, filed this civil rights action against Defendants pursuant to 42 U.S.C.

§ 1983, alleging that Defendants failed to take reasonable measures to protect his safety. As a

result, Plaintiff alleges that he sustained a brief (several minutes) assault by another inmate. The

complaint is silent as to what, if any, injuries Plaintiff sustained. This case is now before the court

on Plaintiff’s motion to recruit counsel. Dkt. No. 28. Plaintiff states that he has made several

attempts to hire an attorney but has received no response. He explains he needs an attorney because

he has limited legal knowledge, no access to the law library, and he is disabled. For the following

reasons, Plaintiff’s motion will be denied.

       Civil litigants do not have a constitutional or statutory right to have an attorney represent

them. Jackson v. Cty. of McLean, 953 F.2d 1070, 1071 (7th Cir. 1992) (“We begin with the

fundamental premise that indigent civil litigants have no constitutional or statutory right to be

represented by counsel in federal court.”). District courts have the discretion to recruit counsel for

individuals unable to afford counsel in appropriate cases pursuant to 28 U.S.C. § 1915(e)(1).




         Case 2:20-cv-00936-WCG Filed 10/30/20 Page 1 of 4 Document 35
Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is a

difficult decision: Almost everyone would benefit from having a lawyer, but there are too many

indigent litigants and too few lawyers willing and able to volunteer for these cases.’” Henderson

v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th

Cir. 2014)). In exercising its discretion, the court must consider two things: “(1) ‘has the indigent

plaintiff made a reasonable attempt to obtain counsel or been effectively precluded from doing so,’

and (2) ‘given the difficulty of the case, does the plaintiff appear competent to litigate it himself?’”

Pennewell v. Parish, 923 F.3d 486, 490 (7th Cir. 2019) (quoting Pruitt v. Mote, 503 F.3d 647, 653

(7th Cir. 2007)). But these are not the only factors that the court may consider in deciding whether

to undertake the effort to recruit counsel.

        As the Seventh Circuit recently noted, the district court’s “decision to try to recruit counsel

can and should be informed by the realities of recruiting counsel in the district.” McCaa v.

Hamilton, 959 F.3d 842, 845 (7th Cir. 2020). Noting the difficulties district courts face in

recruiting pro bono counsel to devote the time, effort, and likely expense required to represent a

prisoner from discovery through jury trial, the court explained:

        District courts are thus inevitably in the business of rationing a limited supply of
        free lawyer time. Nothing in Pruitt or our other cases on recruiting counsel prohibits
        a judge from using available information and the judge’s experience to assess the
        importance and potential merits of the case and to assign priority accordingly. A
        judge might reasonably decide to give priority to a prisoner who makes a plausible
        claim that necessary surgery is being delayed unreasonably over another prisoner’s
        claim that a much less serious condition was ignored.

Id.; see also William v. Reyes, 800 F. App’x 440, 443–44 (7th Cir. 2020) (“[I]n light of the scarcity

of volunteer lawyers, the district court was entitled to view the needs of pro se litigants in the

district as a whole and to exercise its discretion to determine which cases warranted the outlay of

judicial resources in attempting to recruit counsel.” (citation omitted)). In other words, the court



                                                   2

         Case 2:20-cv-00936-WCG Filed 10/30/20 Page 2 of 4 Document 35
must decide on a case-by-case basis whether a particular plaintiff should benefit from the limited

resources of lawyers willing to represent a pro se litigant at the court’s request.

        Plaintiff claims that he has made reasonable efforts to secure private counsel on his own,

but he has provided no evidence, such as a list of names of attorneys or firms to whom he has

written or copies of his request letters, that he has done so. The court thus infers that any efforts

to contact counsel have likely been limited and very recent at best. In addition, although Plaintiff

asserts that his disability and limited legal skills and access will make it difficult to fully defend

his rights, the record as a whole does not suggest that Plaintiff lacks the competency to represent

himself. This is the sixth case he has brought in this district in the last two years. Plaintiff’s filings

are clear, and he has coherently presented his claims and arguments in this case. In short, nothing

in the record suggests that Plaintiff does not have the same competence to represent himself as the

vast number of other pro se litigants who cannot afford to hire an attorney and are unable to

convince one to take his case on a contingent fee basis. In addition, Plaintiff’s claims are

straightforward, his allegations are based upon his personal knowledge, and his claim relies upon

well-established principles of law. The record demonstrates that Plaintiff is capable of explaining

his version of events and making legal argument, and Plaintiff has offered no reason to believe

that he is not capable of doing so.

        The court notes that Plaintiff states he is due to be transferred in the near future due to

surgery. If the transfer or surgery temporarily delay his ability to respond or otherwise participate

in the litigation, he is free to request extensions as needed. However, in light of Plaintiff’s abilities

and the nature of his claims, the court concludes that this case does not warrant court-recruited

counsel at this time. Therefore, Plaintiff’s motion for recruitment of counsel (Dkt. No. 28) is




                                                    3

         Case 2:20-cv-00936-WCG Filed 10/30/20 Page 3 of 4 Document 35
DENIED. The denial is without prejudice, however, and Plaintiff may ask the court at a later

stage in the litigation to consider appointing counsel.

       SO ORDERED at Green Bay, Wisconsin this 30th day of October, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  4

         Case 2:20-cv-00936-WCG Filed 10/30/20 Page 4 of 4 Document 35
